DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on March 24, 2021 and April 15, 2021 have been entered.

Election/Restrictions
Claims 22, 23, 28-30, 34 and 35 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the aforementioned claims recite the claim term “a protective layer”.  The claimed protective layer constitutes a species (pars. [0080-106], [0108-113], [0115-156], [00172-181] – appears to be claims 22, 23, 28-30, 34 and 35) that is independent and distinct from a species constituting the claimed unleached and leached portions (pars. [0072-77] – appears to be claims 16-21, 24-27 and 31-33).  The species are independent or distinct because each species sets forth a distinct and mutually exclusive polycrystalline diamond element.  In addition, these species are not obvious variants of each other based on the current record.  Furthermore there is a search and/or examination burden 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22, 23, 28-30, 34 and 35 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 22, 23, 28-30, 34 and 35 are objected to because of the following informalities: the claim status identifiers for claims 22, 23, 28-30, 34 and 35 are incorrect and do not reflect said claims withdrawn status.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GB 2 451 951 A to Reed Hycalog UK Limited (hereinafter “Reed”) (copy provided in prior Official action) in view of United States Pre-Grant Patent Application Publication No. 2006/0162969 A1 to Belnap et al. (hereinafter “Belnap”).

Referring to Applicant’s independent claim 16, Reed teaches a polycrystalline diamond element (See Abstract of Reed), comprising: a polycrystalline diamond table (page 4, ll. 7-16 of Reed) comprising: a superabrasive face (page 4, ll. 18-22; the working surface of Reed is equivalent to Applicant’s claim term “a superabrasive face”); a superabrasive side surface extending around an outer periphery of the superabrasive face (See FIG. 1B of Reed); and a chamfer extending between the superabrasive face and the superabrasive side surface (page 9, ll.  13-16; FIGS. 13A and 13B of Reed).  In FIG. 6B, Reed teaches an embodiment similar to the embodiment illustrated in FIG. 5 (page 8, ll. 7-8 of Reed).  Reed teaches the boundary at the first 

However, Belnap teaches cutting elements include an ultra-hard body joined with a metallic substrate (See Abstract of Belnap).  In at least one embodiment, Belnap teaches the working or cutting surface of the shear cutter can extend from an upper surface of the ultra-hard material body to a beveled surface of the body that defines a circumferential edge of the upper surface (par. [0021] of Belnap).  Additionally, if desired, Belnap teaches further the wear resistant and thermally stable region of the body can extend from the beveled or other working surface a distance axially along a side surface of the body to provide an enhanced degree of thermal stability and thermal resistance to the cutter (par. [0021] of Belnap).  Additionally, while the thermally stable outer region has been described and illustrated as projecting a depth along the entire outside surface, Belnap teaches it is to be understood that there may be applications where thermally stability along the entire outside surface is not desired or not necessary (par. [0039] of Belnap).  Hence, Belnap teaches the outer region can be constructed to occupy either the entire region along the uppermost layer outside surface, or a partial region depending on the particular application (par. [0039] of Belnap).  There is a reasonable expectation the polycrystalline diamond table of Reed can be modified by adopting the chamfer’s location and associated leach depth/wear resistant and thermally stable region taught by Belnap.  Belnap teaches the desired wear resistant and thermally stable region of the resultant table can be 

Referring to Applicant’s claim 17, Reed as modified by Belnap teaches the polycrystalline diamond element disclosed therein further comprises a substrate bonded to the polycrystalline diamond table (page 4, ll. 7-16; page 6, ll. 1-8; FIGS. 6B, 13A and 13B of Reed).

Referring to Applicant’s claim 18, Reed as modified by Belnap teaches the polycrystalline diamond table further comprises a transition region between the leached volume and the unleached volume of the polycrystalline diamond table (page 10, ll. 17-22 of Reed).

Referring to Applicant’s claim 19, Reed as modified by Belnap teaches the transition region extends to an intersection between the chamfer and the superabrasive side surface (page 9, ll. 13-16; page 10, ll. 17-22; FIGS. 13A and 13B of Reed).

Referring to Applicant’s claim 20, Reed as modified by Belnap teaches the leached volume does not extend along the superabrasive side surface (page 9, ll. 13-16; page 10, ll. 4-22; FIGS. 6B, 13A and 13B of Reed; pars. [0021], [0039] of Belnap).

	Referring to Applicant’s claim 21, Reed as modified by Belnap teaches the polycrystalline diamond table comprises a transition region between the leached volume and an unleached volume of the polycrystalline diamond table (page 10, ll. 17-22); at least a portion of the transition region extends away from the superabrasive side surface toward the superabrasive face (page 9, ll. 13-16; page 10, ll. 4-22; FIGS. 13A and 13B of Reed).

Claims 24-27 and 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GB 2 451 951 A to Reed Hycalog UK Limited (hereinafter “Reed”) (copy provided in prior Official action).

Referring to Applicant’s independent claim 24, Reed teaches a polycrystalline diamond element (See Abstract of Reed), comprising: a polycrystalline diamond table (page 4, ll. 7-16 of Reed) comprising: a superabrasive face (page 4, ll. 18-22; the working surface of Reed is equivalent to Applicant’s claim term “a superabrasive face”); a superabrasive side surface positioned around an outer periphery of the superabrasive face (See FIG. 1B of Reed); a chamfer 

Referring to Applicant’s claim 25, Reed teaches the unleached portion includes a substantial entirety of the superabrasive side surface (page 9, ll. 13-16; page 10, ll. 4-22; FIGS. 13A and 13B of Reed).

Referring to Applicant’s claim 26, Reed teaches a substantial entirety of the superabrasive side surface was isolated from the leaching process (page 10, ll. 4-9 of Reed).

Referring to Applicant’s claim 27, Reed teaches the unleached inner portion is radially surrounded by the leached portion including the at least a portion of the chamfer (page 9, ll. 13-16; page 10, ll. 4-22; FIGS. 13A and 13B of Reed).

Referring to Applicant’s independent claim 31, Reed teaches a polycrystalline diamond element (See Abstract of Reed), comprising: a polycrystalline diamond table (page 4, ll. 7-16 of Reed) comprising: a superabrasive face (page 4, ll. 18-22; the working surface of Reed is equivalent to Applicant’s claim term “a superabrasive face”); a superabrasive side surface positioned about an outer periphery of the superabrasive face (See FIG. 1B of Reed); a chamfer 

Referring to Applicant’s claim 32, Reed teaches the unleached inner portion is radially bordered by the leached portion including the at least a portion of the chamfer (page 9, ll. 13-16; page 10, ll. 4-22; FIGS. 13A and 13B of Reed).

Referring to Applicant’s claim 33, Reed teaches the unleached inner portion is axially bordered by the superabrasive face (page 9, ll. 13-16; page 10, ll. 4-22; FIGS. 13A and 13B of Reed).

Response to Arguments
Applicant’s remarks, see Amendment Accompanying Request for Continued Examination (RCE) and Supplementary Response and Interview Summary, filed March 24, 2021 and April 15, 2021, with respect to the rejection of claims 16-21 and 24-27 under 35 USC 112(a) have been fully considered and are persuasive.  The aforementioned claim rejection under 35 USC 112(a) has been withdrawn. 
Applicant’s remarks include a marked up copy of FIG. 5D as originally filed indicating the visual depictions of the claim terms “radial border”, “leached portion”, “unleached portion” and “axial border”.  Based on said drawing, Applicant asserts there is support for said claim terms and the rejection of claims 16-21 and 24-27 under 35 USC 112(a) should be withdrawn. 
With respect to the Election/Restriction issue and pending claim rejections under 35 USC 103, Applicant's claim amendments and remarks filed March 24, 2021 and April 15, 2021 have been fully considered but they are not persuasive.
In their remarks, Applicant asserts a restriction between device claims is not proper and claims 22, 23 and 28-35 should be addressed on their merits.  Applicant also asserts the withdrawn claims would be addressed in the next action.  Next, with respect to the rejection of claims 16-21 under 35 USC 103, Applicant asserts neither Reed nor Belnap teach a leached volume extending only from a face to a portion of the chamfer radially surrounding another unleached portion of the diamond table.  Applicant asserts there is no reasonable interpretation of Reed that would disclose Applicant’s claim language “the leached volume only extending from the superabrasive face to a portion of the chamfer diagonally adjacent to the superabrasive side surface”.  Applicant asserts further the Belnap reference does not teach a chamfer is present and only contemplates leaching consistent and even depths.  Applicant asserts further yet in order to modify the Reed reference with the Belnap reference the working surfaces of FIG. 13B of Reed would be required to be unleached portion, which directly contradicts Reed’s explicit teachings that the working surfaces are leached and demonstrate improved properties.  Next, with respect to the rejection of claims 24-27 under 35 USC 103, Applicant relies on their remarks made in support of the patentability of claims 16-21.  For these reasons, Applicant asserts the aforementioned claim rejections should be withdrawn and claims 16-21 and 24-27 should be found allowable.
Examiner disagrees.  In response to Applicant’s amendments made to claims 28, 29, 31, 34 and 35, the basis for the exclusion of claims 22, 23, 28-30, 34 and 35 has changed and the withdrawal of said claims due to election by original presentation is maintained.  Next, MPEP 2123 [R-08.2012] (I),(II) explains disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  The proposed modification of Reed based on the totality of Reed’s teachings as set forth in the Final Official action mailed January 6, 2021 does not constitute a teaching away contrary to Applicant’s remarks.  According to the proposed modification, the working surface, that is, the side surface, taught by Reed is still leached and can still exhibit and possess those advantages and greatly enhanced cutting properties Reed teaches and Applicant mentioned.  Furthermore, the Belnap reference is not relied on to teach the structural feature “a chamfer”, so Applicant’s remarks are moot.  For all these reasons, Applicant’s remarks and claim amendments are not considered persuasive and the pending claim rejections under 35 USC 103 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731